        Case 2:14-cv-01554-JTM-JVM Document 111 Filed 12/11/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF LOUISIANA

 THERONE MAGEE                                 *   CIVIL RIGHTS ACTION
                                               *   NO. 14-1554
 VERSUS                                        *
                                               *   SECTION: “H” (2)
 WALTER REED, et. al.                          *
                                               *   JURY TRIAL
 ********************                          *

                                               ORDER

         Considering the foregoing Joint/Unopposed Motion for Extension of Submission Deadline

for Non-evidentiary Motions (Doc. 110);

         IT IS ORDERED that the Motion is GRANTED, and the deadline for filing non-

evidentiary motions is extended to January 14, 2020, permitting a submission date of January 29,

2020.


                                                                December
     ORDERED in New Orleans, Louisiana, this _____ day of __________________, 2019.



                                                   _________________________________
                                                   JANE TRICHE MILAZZO
                                                   UNITED STATES DISTRICT COURT JUDGE
